Case 18-47363         Doc 17     Filed 12/28/18      Entered 12/28/18 16:47:51          Main Document
                                                   Pg 1 of 4


                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION

 IN RE:                                           )
                                                  )       CASE NO: 18-47363
 Ralph A. Robertson                               )
                                                  )       Chapter 13
                                                  )
          Debtor.                                 )
                                                  )


                    DEBTOR’S RESPONSE TO TRUSTEE’S OBJECTION TO CONFIRMATION

          COMES NOW Debtor, by and through counsel, for his response to Trustee’s Objection to

 Confirmation states to the Court as follows:

 1.       Debtor’s Statement of Financial Affairs #2 and Missouri exemptions are correct.

 2.       Debtor has lived as his current residence since February, 2015.

 3.       Debtor was extremely nervous during the 341 Meeting and mistakenly said he moved to

          Missouri in February, 2017 instead of February, 2015.

          WHEREFORE the Debtor prays this Court make and enter its Order and Judgment overruling

 Trustee’s Objection to Confirmation; enters its Order and Judgment Confirming Debtors’ Chapter 13

 Plan; and for such other and further relief as the Court deems just and proper.

          Dated this 28th day of December, 2018.

                                                                         LAW OFFICE OF
                                                                       MICHAEL E. DOYEL, LLC


                                                                  By:​ /s/ Michael E. Doyel
                                                                  Michael E. Doyel
                                                                  FedBar #42478MO
                                                                  MOBar #42478
                                                                  10820 Sunset Office Drive
                                                                  Suite 124
                                                                  St. Louis, MO 63127
                                                                  314-909-9909
Case 18-47363      Doc 17    Filed 12/28/18     Entered 12/28/18 16:47:51     Main Document
                                              Pg 2 of 4


                                                          314-909-6626 Fax
                                                          medoyel@stlouis-law.net


                                   
                                  CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing document was filed electronically on
 December 28, 2018 with the United States Bankruptcy Court, and has been served on the
 parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
 Electronically Mail Notice List.


 /s/ Michael E. Doyel
Case 18-47363   Doc 17   Filed 12/28/18     Entered 12/28/18 16:47:51   Main Document
                                          Pg 3 of 4
Case 18-47363   Doc 17   Filed 12/28/18     Entered 12/28/18 16:47:51   Main Document
                                          Pg 4 of 4
